Citation Nr: 1828504	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  09-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for external hemorrhoids prior to September 15, 2016.

2.  Entitlement to an evaluation in excess of 20 percent for external hemorrhoids on or after September 15, 2016.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son
ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1945 to July 1946 and from December 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing has been associated with the claims file.
 
In October 2014, June 2015, and October 2016, the Board remanded the case for further development.  That development was completed and the case has since been returned to the Board for appellate review.

During the pendency of the appeal, in an October 2016 rating decision, the RO increased the evaluation for the Veteran's service-connected hemorrhoids from noncompensable to 20 percent, effective September 15, 2016.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Board notes that the Veteran's representative submitted a February 2018 brief wherein he discussed additional disorders and possible claims, including pension, a cold injury, pes planus, neck arthritis, a back disorder, and a whiplash injury.  These claims are not presently before the Board.  In the event these statements were made with the intent to raise new claims, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  Prior to September 15, 2016, the Veteran's hemorrhoids were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.

2.  Since September 15, 2016, the Veteran's hemorrhoids have already been assigned the maximum schedular rating available for that disability.

3.  Prior to September 15, 2016, Veteran met the schedular requirement for TDIU, but his service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.

4.  Since September 15, 2016, the Veteran has been assigned a 100 percent schedular evaluation for his service-connected service-connected disabilities.  His other service-connected disabilities do not meet the schedular requirement for TDIU and do not alone render him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  Prior to September 15, 2016, the criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2017).

2.  There is no basis for the assignment of a schedular evaluation in excess of 20 percent for hemorrhoids.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Code 7336 (2017).

3.  The criteria for entitlement to TDIU have not been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I.  Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. 
 § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has claimed that he is entitled to an increased evaluation for his service-connected hemorrhoids.  He is currently assigned a noncompensable evaluation prior to September 15, 2016, and a 20 percent evaluation effective from September 15, 2016, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Under Diagnostic Code 7336, a noncompensable evaluation is assigned for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is contemplated for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The Board also notes that the Veteran has been awarded service-connection for sphincter incontinence, which has been evaluated separately.  This disorder is not currently before the Board, and therefore, is not discussed in the decision below.


A.  Prior to September 15, 2016

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his hemorrhoids prior to September 15, 2016.

The Veteran was afforded a VA examination in May 2006 during which a small external hemorrhoid was found.  There were no signs of bleeding, thrombosis, or fissures, and no internal hemorrhoids seen during that examination.  Irritation and inflammation were also not noted.

In November 2007, the Veteran was again afforded a VA examination.  The VA examiner noted that a small external hemorrhoid was present, but again found no other relevant symptoms.

During a VA examination in September 2010, a small external hemorrhoidal tag was noted.

The Veteran underwent another VA examination in May 2012.  At that time, the VA examiner characterized the Veteran's hemorrhoids as mild to moderate and reported that the hemorrhoids would occasionally bleed and itch.

In October 2012, the Veteran was treated at his VA Medical Center for a small, but symptomatic hemorrhoid.  He reported having itchiness, pain and occasional bleeding.

The Veteran was later treated for internal and external hemorrhoids at a private medical facility on several occasions in 2013.  In February 2013, the Veteran underwent an anoscopy, which revealed complex internal and external hemorrhoid disease.  As such, a stapling procedure of the hemorrhoids was performed.  In October 2013, the facility reported that the hemorrhoids were much improved following the stapling procedure.  The provider found no external hemorrhoids or fissures, and the Veteran reported that he was not experiencing pain, itching, or blood in the stool.

The Veteran was then treated for hemorrhoid pain in February 2014 at a VA Medical Center.  He next reported hemorrhoid itch at an appointment in April 2014, but declined an examination.  The Veteran was treated for severe hemorrhoidal pain in September 2014, but no thrombosed hemorrhoids were found, and there was minimal redness, no induration, and no drainage.

The Veteran was again afforded a VA examination in October 2014.  At that time, the VA examiner noted that there were no hemorrhoids present; there were only skin tags.  The examiner opined that the Veteran's hemorrhoids were mild to moderate and caused moderate anal irritation.  

VA medical records indicate that the Veteran had laboratory work performed in November 2014.  While red blood cell counts were noted as low, the medical provider indicated that there were no significant abnormalities present.

VA medical records then show that hemorrhoids were not present in March 2015.  

In June 2015, the Veteran reported experiencing occasional streaks of blood in his stool.  As a result, laboratory work was again performed, and the medical provider found that results did not show any impressive anemia.  At an appointment in July 2015, the Veteran denied having rectal bleeding or pain on defecation.  

Similar laboratory work was performed in September 2015, and VA medical records show that again, although the Veteran's red blood cell count was low, the results were within normal limits.

The Veteran was then afforded an additional VA examination in November 2015.  The VA examiner noted that hemorrhoids were present, but did not indicate the severity of the disorder.  The May 2016 supplemental opinion indicated that the Veteran had declined a rectal examination during the November 2015 VA examination; however, based on a review of the medical records, the VA examiner opined that there had been no visible or palpable hemorrhoids following a 2015 hemorrhoid surgery.

After review of the evidence of record, the Board finds that an increased evaluation for hemorrhoids is not warranted.  Prior to September 15, 2016, the Veteran's medical records document the presence of small hemorrhoids or mild/moderate hemorrhoid symptoms.  The evidence does not show the presence of large or thrombotic hemorrhoids or excessive redundant tissue.  While the Veteran's medical records indicate recurring hemorrhoids, these records also repeatedly indicate that the hemorrhoids were small, mild, or moderate.  

Additionally, the evidence does not show that the Veteran had persistent bleeding with secondary anemia or fissures prior to September 15, 2016.  In this regard, the Veteran's medical records and testimony do indicate that the Veteran had some blood in his stool during that time period.  However, the evidence also shows that the bleeding was occasional, and there is no indication that he had secondary anemia. 

The Board acknowledges that the Veteran characterized his pain as severe at an appointment in September 2014 and that the Veteran underwent procedures to remove the hemorrhoids on several occasions during the appeal period.  However, the Board finds that one occasion of severe pain does not mean that the hemorrhoid disorder was more severe than the moderate characterization his medical providers have repeatedly made.  Nor does it rise to the level of large or thrombotic hemorrhoids with excessive redundant tissue or persistent bleeding with secondary anemia.  With regard to the removal procedures, the Board finds that the evidence indicates that the procedures were performed for the Veteran's moderate hemorrhoid symptoms.  As such, in reviewing the evidence as a whole, the Board finds that the Veteran's hemorrhoids, with no additional symptoms, do not more nearly approximate the criteria for a 10 or 20 percent evaluation. 

The Board is sympathetic to the Veteran's testimony that the surgeries the Veteran has had for his hemorrhoids have caused sphincter incontinence.  However, as noted above, this symptom has been separately rated and is not currently before the Board.  To consider such symptoms here and award the Veteran an increased evaluation based upon sphincter incontinence would constitute pyramiding.  38 C.F.R. § 4.14. 

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's hemorrhoids prior to September 15, 2016.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


B.  On or After September 15, 2016

The Veteran is currently assigned a 20 percent evaluation for hemorrhoids effective from September 15, 2016, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 20 percent evaluation represents the maximum schedular rating available under that diagnostic code.  Therefore, an evaluation in excess of 20 percent cannot be granted under Diagnostic Code 7336.

The Board acknowledges the Veteran's symptoms and the difficulties that have accompanied those symptoms.  Nevertheless, the rating code does not permit an evaluation in excess of 20 percent for this disability.  Therefore, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


II.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Prior to September 15, 2016

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to TDIU prior to September 15, 2016. 

Prior to September 15, 2016, the Veteran was service-connected for sphincter incontinence, evaluated as 60 percent disabling; hemorrhoids, evaluated as noncompensable; a fracture of the right mandible, evaluated as 10 percent disabling; and a post-operative left herniorrhaphy, evaluated as noncompensable.  Thus, the Veteran met the schedular criteria for TDIU. 

Nevertheless, the evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  
  
During May 2006 and November 2007 VA examinations, the Veteran reported that he worked at local cleaner prior to his retirement and denied any impact on his ability to do his job.  He also denied being incapacitated at any time due to his hemorrhoids.  The Veteran further denied having any immediate problems associated with his hernia repair and indicated that he was not receiving any medical treatment for the condition.  He stated that the scar from the hernia repair did not prevent him from performing his duties at the cleaners or at home.  The Veteran indicated that he had limited the amount of weight he lifted, but that restriction was by choice and not the result of medical advice.  The examiner stated that the Veteran was independent in his activities of daily living, transfers, and ambulation

Moreover, a September 2010 VA examiner indicated that the Veteran had been asymptomatic since his left inguinal herniorrhaphy, and there had been no other inguinal hernias.  The examiner also stated that he was unable to identify any service-connected disabilities that would interfere with the Veteran's ability to perform his usual employment.

In addition, a May 2012 VA examiner reported the presence of constant, slight anal leakage, necessitating wearing a pad.  At that time, the Veteran reported that he had worked in the dry-cleaning business for 30 years and retired from employment in 1982.  He noted that, prior to his retirement, he would have to leave work on occasion to take a bath due to his sphincter incontinence.  The VA examiner opined that the Veteran would be restricted to employment that did not involve heavy lifting or prolonged standing due to his service-connected disabilities.  However, there was no indication that he was rendered unemployable.  Indeed, the examiner instead stated that the main factor limiting the Veteran's ability to work was his age, as he was 84 years old at that time and had been retired for 30 years.  As noted above, age may not be considered as factor in determining entitlement to TDIU.

AN Octobern2014 VA examiner also indicated that the Veteran's hemorrhoids and sphincter incontinence was moderate in severity and noted that the condition was not aggravated by lifting.  He further stated that the Veteran's rectum or anus condition would not impact his employment. 

Additionally, VA medical records dated in July 2015 indicate that the Veteran's sphincter incontinence did not appear to interfere with his daily activities.

A November 2015 VA examiner did state that the Veteran's rectal disorders would impact his ability to work in that he would need easy access to a restroom.  However, such a statement only suggests that there would need to be an accommodation, and there was no indication that he was rendered unemployable.

There is also no evidence showing that the Veteran's fracture of the right mandible impacted his employability.

The Veteran undoubtedly had some industrial impairment as a result of his service-connected disabilities prior to September 15, 2016, as evidenced by his 60 percent combined evaluation.  However, the evidence does not establish that his service-connected disabilities precluded gainful employment.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the disability evaluations assigned under the VA Schedule for Rating Disabilities accurately reflect the Veteran's overall impairment to his earning capacity due to his service-connected disabilities. Thus, entitlement to TDIU is not warranted prior to September 15, 2016.

Based on the foregoing, the Board finds that the requirements for TDIU have not been met prior to September 15, 2016.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.


B.  On or After September 15, 2016

Since September 15, 2016, the Veteran has been service-connected for sphincter incontinence, evaluated as 100 percent disabling; hemorrhoids, evaluated as 20 percent disabling; a fracture of the right mandible, evaluated as 10 percent disabling; and a post-operative left herniorrhaphy, evaluated as noncompensable.  

The presence of a schedular 100 percent disability rating does not necessarily render the issue of TDIU moot. See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation (SMC) based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).  Therefore, the Veteran could be granted SMC if TDIU was awarded based on a service-connected disability other than sphincter incontinence, which has already been assigned a 100 percent evaluation.  

Without consideration of his sphincter incontinence during this time period, the Veteran does not meet the schedular requirements for TDIU.  The Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted. Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

Nevertheless, in this case, there has been no evidence or assertion that the Veteran's hemorrhoids, fracture of the right mandible, or post-operative left herniorrhaphy alone have rendered him unable to secure or follow a substantially gainful occupation.  

Indeed, an October 2016 VA examiner found that there was no current hernia and that there were no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner also stated that the condition did not impact the Veteran's ability to work.  Moreover, an October 2016 VA examiner indicated that his hemorrhoids also did not impact the Veteran's ability to work.  In addition, the evidence shows that the Veteran lost all of his teeth and wore dentures as a result of his mandible facture, yet there is no evidence showing that the condition has rendered him unemployable.  Rather, an October 2015 VA examiner had previously indicated that the disability did not impact his ability to work.

For these reasons, the Board finds that the requirements for an extraschedular TDIU evaluation have not been met on or after September 15, 2016.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.

ORDER

A compensable evaluation for hemorrhoids prior to September 15, 2016, is denied.

An evaluation in excess of 20 percent for hemorrhoids on or after September 15, 2016, is denied.

Entitlement to TDIU is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


